DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 15th, 2021 has been entered. Claims 1 – 15 are pending in the application. 

Drawings
The drawings filed on October 16th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Omata (US 2009/0285611) in view of Hirst (US 6445902) and Okuda (US 5621510). 
Regarding claim 1, Omata teaches a roll press machine comprising: a hot press mechanism (ref. #62) having a pair of rollers (ref. #1, ref. #2) arranged with a gap there-between (Fig. 1) and a heating mechanism (ref. #3) configured to heat the pair of rollers to heat and roll a forming material (Para. 36); a material feeding mechanism (ref. #59) configured to feed the forming material (Para. 26); and a conveying mechanism (ref. #60) configured to convey the forming material fed by the material feeding mechanism to the hot press mechanism (Para. 26), wherein each of the pair of rollers (ref. #1, ref. #2) in the hot press mechanism has a roller structure including an outermost layer (ref. #12) arranged to contact the forming material (Para. 
Yet, in a similar field of endeavor, Hirst discloses a simplified fusing system (ref. #500) comprising a pair of rollers (ref. #502, ref. #504) arranged with a gap there-between (Fig. 5). This system comprises a first heating mechanism (ref. #512) spaced apart from a first of the pair of rollers (ref. #502) and configured to heat the first of the pair of rollers and a second heating mechanism (ref. #514) spaced apart from a second of the pair of rollers (ref. #504) and configured to heat the second of the pair of rollers so as to heat the forming material (Col. 8, lines 59 – 63; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mechanism taught by Omata to heat the pair of rollers with a first and a second heating mechanism, as taught by Hirst. One would be motivated to make this modification to more effectively transfer heat and current to the rollers (Col. 9, lines 11 – 25). However, these references do not describe the thermal expansion coefficient of the outermost layer with respect to the thermal expansion coefficient of an innermost layer.
Yet, in a similar field of endeavor, Okuda teaches a heating and fixing apparatus (ref. #100) comprising a pressing roller (ref. #4), functioning also as a film driving roller (Col. 4, lines 35 – 36), and a heating mechanism (ref. #3) to heat the film (Col. 4, lines 63 – 67). Furthermore, Okuda teaches the driving roller has a structure including an outermost layer (ref. #4c), an innermost core (ref. #4a), and an intermediate layer (ref. #4b) between the outermost layer and the innermost core (Fig. 1), wherein a thermal expansion coefficient of the outermost layer is lower than a thermal expansion coefficient of the intermediate layer (Col. 4, line 38; Col. 5, lines 35 – 40).

Regarding claim 8, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1, as discussed above. Furthermore, Omata discloses the materials of the pair of rollers are the same (Para. 33).
Regarding claim 12, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1 as discussed above. Furthermore, Omata discloses that stress can be accumulated in the roller due to a difference between the thermal expansion coefficients of an intermediate layer and an outer layer (Para. 81). Thus, it would have been obvious to specify the thermal expansion coefficient lies in a range of 1 x 10_6/K and 10x10 _6/K for the purpose of minimizing stress and intermediate layer deformation between the outermost layer and the intermediate layer, as taught by Omata (Para. 81). It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 13, Omata in view of Hirst and Okuda teaches the invention as described in claim 1, as discussed above. Furthermore, Omata discloses material feeding mechanism, the conveying mechanism, and the hot press mechanism are arranged in a horizontal direction (Fig. 7).
Regarding claim 15, Omata in view of Hirst and Okuda teaches the invention as described in claim 1, as discussed above. Additionally, Hirst discloses the first heating mechanism (ref. #512) is parallel to the first of the pair of rollers (ref. #502) and the second heating mechanism (ref. #514) is parallel to the second of the pair of rollers (Fig. 5).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Matsushima (JP 2005009053, using the translation of record).
Regarding claim 2, Omata in view of Okuda, teaches the invention as described in claim 1 as discussed above. However, these references do not specify that the maximum heating temperature on surfaces of the rollers is between 300°C and 650°C.
Yet, in a similar field of endeavor, Matsushima teaches using a roll press mechanism including a pair of rollers and heating mechanisms designed to heat at least one of the rollers. The surface of the roller as described in Matsushima can be heated to a maximum heating temperature of 500°C (Page 4, line 1) by the heating mechanism, which anticipates the range set by the instant claim.
It would have been obvious to a person having ordinary skill in the art of the invention to specify the heating mechanisms heat the pair of rollers to a maximum heating temperature between 300°C and 650°C. One would be motivated to specify such a temperature range, based on the utility of the roll press machine and the forming material being pressed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Zimmer (US 5302203).
Regarding claim 3, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1 as discussed above. However, these references do not disclose that the internal stresses in the respective outermost layers are higher where the pressurization treatment is completed.
In a similar field of endeavor, Zimmer teaches an apparatus featuring a web of flexible material being pressed between a pair of rollers. Additionally, Zimmer shows an internal 
It would have been obvious to a person having ordinary skill in the art of the invention that the internal stresses will be higher at a position where pressurization treatment is completed. One would be motivated to specify the internal stresses are higher at these positions to more effectively pressurize and shape the forming material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Imaizumi (JP 2007039239, using the translation of record).
Regarding claim 4, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1 as discussed above. However, these references do not disclose the hardness at a central part of an upper lower being lower than the hardness at a central part of a lower roller.
In a similar field of endeavor, Imaizumi discusses a pair of rollers used to curl a forming material in a specified direction. Furthermore, Imaizumi shows a roller assembly with the lower roller having a higher hardness throughout its body, including the central region, than the upper roller (Para. 17, Fig. 2A).
It would have been obvious to a person having ordinary skill in the art of the invention that the hardness at a central part of an upper roller is lower than the hardness at a central part of the lower roller. One would be motivated to specify this limitation to specify the direction the material curls toward after leaving the roller assembly (Para. 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Peterson (US 5841374).
Regarding claim 5, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1, as discussed above. However, these references do not disclose that the 
In a similar field of endeavor, Peterson teaches using a roller apparatus including a heated upper and lower roller that apply pressure and heat to the materials that travel between them (Col. 2, lines 53 – 60). Additionally, Peterson specifies that the heated lower roller is heated to a lower temperature than the heated higher roller (Col. 2, lines 60 – 61).
It would have been obvious to a person having ordinary skill in the art of the invention to combine this limitation as taught in Peterson with the claimed invention described in claim 1. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, A.).

Claim 6 is rejected under35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Aze (US 2008/0120778) and Takai (US 2008/0267678).
Regarding claim 6, Omata, in view of Okuda, teaches the invention as described in claim 1 as discussed above. However, these references do not disclose that the hardness at the central part of the rollers is lower than the hardness at the end parts of the rollers.
However, in a similar field of endeavor, Aze teaches a method for evaluating the hardness of thermal fixing rollers. Consequently, Aze concludes that an increase in temperature causes a decrease in roller hardness (Para. 187 – 188).
Additionally, Takai discloses a fixing device including a pair of rollers that heat and pressurize a material that passes between (Para. 4). Additionally, Takai discloses a heating roller where the temperature is higher in the center area than the end parts (Para. 64). Since it’s well known in the art that hardness correlates inversely with temperature, as taught in Aze, it 
Thus, it would have been obvious to a person having ordinary skill in the art of the invention to combine this heat roller, with the central region at a lower hardness than the side region, as taught in combination with Takai and Aze, with the pair of rollers as taught in the claimed invention described in claim 1. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421,82 USPQ2d 1385,1395 - 97 (2007) (see MPEP § 2143, A.).

Claims 7 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Takai (US 2008/0267678).
Regarding claim 7, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1 as discussed above. However, these references do not disclose the temperatures at the central part of the pair of rollers as higher than temperatures at end parts of the pair of rollers.
In a similar field of endeavor, Takai discloses a fixing device including a pair of rollers that heat and pressurize a material that passes between (Para. 4). Additionally, Takai discloses a heating roller where the temperature is higher in the center area than the side areas (Para. 64).
It would have been obvious to a person having ordinary skill in the art of the invention to combine this heat roller with the central region at a higher temperature than the side region, as taught in Takai, with the pair of rollers as taught in the claimed invention described in claim 1. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421,82 USPQ2d 1385,1395-97(2007) (see MPEP§ 2143, A.).
 Regarding claim 10, Omata, in view of Hirst, Okuda, Takai and Aze teaches the invention as described in claim 7, as discussed above. Furthermore, Omata discloses the heating mechanism (ref. #3) is an external heating mechanism (Fig. 1).
Regarding claim 11, Omata, in view of Hirst, Okuda, Takai and Aze teaches the invention as described in claim 10, as discussed above. Furthermore, Omata discloses the external heating mechanism is an induction heater (Para. 36–37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Machi(JP2011181391, using the translation of record).
Regarding claim 9, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1 as discussed above. However, these references do not disclose the outermost layers are formed of a nitride, an oxide, or a carbide.
Yet, in a similar field of endeavor, Machi teaches a roll-press apparatus for battery electrode elements used in electrode device, with press rollers comprising an outer periphery surface layer, along with an intermediate layer and an inner core (Abstract). Furthermore, Machi discloses forming the outermost layer with an oxide coated on the intermediate layer of the roller (Para. 23).
It would have been obvious to a person having ordinary skill in the art of the invention form the outermost layer of the roller with an oxide. One would be motivated to specify this limitation to form a surface with a high hardness value (Para. 23).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Omata in view of Hirst and Okuda as applied to claim 1 above, and further in view of Taitel (US 3939032).
Regarding claim 14, Omata, in view of Hirst and Okuda, teaches the invention as described in claim 1 as discussed above. However, Omata does not disclose components of the roll press machine being arranged in the vertical direction.
Yet, in a similar field of endeavor, Taitel discloses an apparatus for a web from a depleting roll of web in use is directed along a vertical line by rollers (abstract). This apparatus includes a material feeding mechanism (ref. #26, #10), a conveying mechanism (ref. #27, #11), and a press mechanism (ref. #40,41), all arranged in a vertical direction (Fig. 1).
It would have been obvious to a person having ordinary skill in the art of the invention to combine the teachings and arrange the apparatus, taught by Omata, in a vertical direction as taught by Taitel. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflexlnc., 550 U.S. 398,415-421,82 USPQ2d 1385,1395 - 97 (2007) (see MPEP § 2143, A.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743